PER CURIAM:
Yuri J. Stoyanov appeals the district court’s order granting Defendants’ summary judgment motion on his several federal and state law claims against them, and denying his motions for default and for leave to file a surreply. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Stoyanov v. Behrle, No. 1:07-cv-01863-WMN, 2011 WL 4397492 (D.Md. Sept. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.